—Judgment, Supreme Court, New York County (Walter Tolub, J.), entered on or about January 28, 1997, which, in a proceeding by petitioner insurer to stay an uninsured motorist arbitration demanded by respondent insured Shakhais, stayed the arbitration and directed ad*255ditional respondent-appellant insurer Government Employees Insurance Co. (GEICO) to defend and indemnify additional respondent insured Santos in a personal injury action commenced by Shakhais against Santos, unanimously affirmed, without costs.
We agree with the IAS Court that the notice the injured Shakhais gave to GEICO was reasonable under circumstances in which Shakhais could not have ascertained that GEICO was Santos’s insurer until counsel finally received the police accident report some three months after requesting it (see, Lauritano v American Fid. Fire Ins. Co., 3 AD2d 564, 568, affd 4 NY2d 1028). Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.